Citation Nr: 1227980	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.   



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1949 to October 1952.  This case is before the Board of Veterans' Appeals (Board) on appeal from April 2006 and January 2010 rating decisions by the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has bilateral hearing loss disability and tinnitus that are reasonably shown to be related to acoustic trauma in service.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability and tinnitus is warranted. 
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants both claims in full, there is no reason to belabor the impact of the VCAA on these matters since any notice or duty to assist omission is harmless. 
B. Legal Criteria, Factual Background, and Analysis 

The Veteran's service treatment reports (STRs) are unavailable.  See January 7, 2010, Formal Finding on the Unavailability of Federal Records.  Hence, VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The Board notes that it has reviewed all of the evidence, to include in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  [The Virtual VA file does not at present contain any evidence or information pertinent to the matter at hand.]   Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 . 

To establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (a layperson may comment on lay-observable symptoms).

In the case of a Veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in service, and to that end shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran asserts that he developed bilateral hearing loss and tinnitus due to exposure to acoustic trauma (machine gun fire) coincident with combat duty during the Korean War.  The Veteran's combat service has been confirmed by official military records (see April 18, 2006, Report of Contact).  Moreover, the existence of a  current hearing loss disability (as defined in 38 C.F.R. § 3.385) and tinnitus, is also not in dispute.  See November 2009 VA audiological examination.  The audiologist who conducted the November 2009 VA examination stated that the "constant" tinnitus reported by the Veteran is a finding common to acoustic trauma, and that given the significant "high frequency notch," his hearing loss was also typical of that seen with acoustic trauma.  Without the availability of the hearing evaluations conducted at entrance or separation, however, the audiologist could not determine whether the Veteran's hearing loss and tinnitus were caused by in-service acoustic trauma.  

The Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. §  1154(b), and as his STRs are unavailable, the benefit- of-the-doubt rule must be carefully considered.  Cromer, supra.  The Board accepts his accounts of exposure to noise trauma in service given his combat service.   See 38 U.S.C.A. §  1154(b).  Tinnitus and hearing loss are disabilities capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Accordingly, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from bilateral hearing loss and tinnitus from service to the present time.  Notably, his account is supported to some extent by the VA examiner's explanation that the puretone threshold "notch" found on audiometry is consistent with a hearing loss due to noise trauma.  

Resolving any remaining reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is warranted.






ORDER

Service connection for bilateral hearing loss and tinnitus is granted. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


